Citation Nr: 0814592	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-14 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension, to include as secondary to 
diabetes mellitus type II.

2. Entitlement to service connection for atrial fibrillation 
(claimed as heart condition), to include as secondary to 
diabetes mellitus type II.

3. Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that continued the previous denial 
of the veteran's claim of entitlement to service connection 
for hypertension, to include as secondary to diabetes 
mellitus type II, and denied the veteran's claim of 
entitlement to service connection for atrial fibrillation 
(claimed as heart condition), to include as secondary to 
diabetes mellitus type II, as well as his claim of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  The veteran perfected a timely appeal of these 
determinations to the Board.

In January 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

Also, in January 2008, VA received additional evidence from 
the veteran, which was accompanied by a written waiver of RO 
review of the evidence.  See 38 C.F.R. § 20.1304(c) (2007).  

The issues of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus 
type II, and entitlement to service connection for atrial 
fibrillation (claimed as heart condition), to include as 
secondary to diabetes mellitus type II, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. VA has received new evidence that relates to an 
unestablished fact necessary to substantiate the veteran's 
previously denied service connection claim for hypertension, 
to include as secondary to diabetes mellitus type II.

2. The highest average puretone threshold hearing levels for 
the veteran have been of 48 dB for the right ear, and 42.5 dB 
for the left ear; the highest speech recognition scores have 
been 94 percent in his right ear and 94 percent in his left 
ear.


CONCLUSIONS OF LAW

1. New and material evidence to reopen a previously denied 
claim of entitlement to service connection for hypertension, 
to include as secondary to diabetes mellitus type II, has 
been received.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2. The criteria for a compensable evaluation for bilateral 
hearing loss have not been meet.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2005 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection and an increased 
rating, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, in 
light of the favorable opinion below with respect to the 
veteran's new and material evidence claim to reopen, the 
Board finds any inadequate notice on this issue to be 
harmless error.

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court)issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  As the Board concludes below that the preponderance 
is against the veteran's claim for increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, with respect to the first and fourth 
requirement of Vazquez-Flores, the May 2005 letter notified 
the veteran that he must provide medical or lay evidence 
demonstrating a worsening of the disability, including all 
involvement, extension, and additional disablement caused by 
his disability, and provided specific examples of the medical 
and lay evidence the veteran may submit (or ask VA to obtain) 
that are relevant that would be relevant to establishing an 
increased rating.

With respect to the second and third requirements, to the 
extent that adequate notice was not provided to he veteran 
with respect to the relevant rating codes and the specific 
test results required for an increased rating for hearing 
loss, the Board finds any such inadequate notice to be 
harmless error.  First, the Board finds that the veteran had 
actual knowledge of the rating criteria and test results 
needed to substantiate his bilateral hearing loss increased 
rating claim, as he submitted to VA in January 2008 a VA 
audiological examination report, which contained the specific 
test results required to establish a disability rating for 
hearing loss under the relevant VA diagnostic codes.  Second, 
the veteran was afforded a VA examination that specifically 
obtained all test results necessary to establish a rating for 
hearing loss according to the VA diagnostic criteria.  The 
Board therefore finds that the veteran is not prejudiced by a 
final decision on the merits of the case.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, VA audiology 
examinations, the veteran's testimony at his January 2008 
Board hearing, and written statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus 
type II, was previously denied in a December 2004 rating 
decision, and that decision became final.  The basis of that 
decision was, in part, that the evidence, including a 
previous VA examination, did not show the veteran's 
hypertention to be secondary to his diabetes mellitus.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. §5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In this case, VA received evidence, in the form of VA medical 
treatment records dated in September 2005, that contained 
diagnoses diabetes mellitus, hypertension, and atrial 
fibrillation.  The September 2005 treatment notes also state 
that, regarding the relationship between the veteran's 
diabetes and heart disease, it is well documented in 
literature that persons with diabetes are four times more 
likely to develop vascular disease including heart disease, 
renal disease, and stroke.  This new evidence helps to 
establish a causal relationship between the veteran's 
diabetes mellitus type II and his hypertension, and thus 
relates to an unestablished fact necessary to substantiate 
the veteran's previously denied service connection claim.  
Thus, the Board finds that new and material evidence has been 
received to reopen the veteran's previously denied claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

III. Increased Rating

The veteran argues that he is entitled to a compensable 
evaluation for his bilateral hearing loss.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in October 
2004, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
30, 45, 60, and 65 on the right; and 20, 40, 50, and 55 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 48 dB for the 
right ear, and 41 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 94 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.

The veteran underwent a new VA audiological evaluation in 
February 2006, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 30, 45, 60, and 55 on the right; and 20, 45, 50, 
and 55 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 47.5 dB for 
the right ear, and 42.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in his right ear and 94 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.

There is no other adequate audiological evaluation of record 
for the relevant time period.  Thus, an evaluation in excess 
of 0 percent for bilateral hearing loss is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).


ORDER

1. New and material evidence having been received, the 
veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus 
type II, is reopened; to this extent only, the veteran's 
appeal is granted.

2. Entitlement to a compensable evaluation for hearing loss 
is denied.


REMAND

The issues of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus 
type II, and entitlement to service connection for atrial 
fibrillation (claimed as heart condition), to include as 
secondary to diabetes mellitus type II, must be remanded for 
the following reasons.

The RO's July 2005 continued denial of service connection for 
hypertension was based, in part, on an October 2004 VA 
examination to determine whether the veteran's hypertension 
was related to his service-connected diabetes mellitus.  The 
October 2004 VA examiner, after reviewing the claims folder 
and examining the veteran, opined that diabetes mellitus did 
not cause the veteran's hypertension, as the veteran was 
diagnosed with diabetes mellitus approximately one to two 
years prior to his high blood pressure.  The October 2004 
examination report contains no explanation as to why the 
development of hypertension one to two years after initial 
diagnosis of diabetes mellitus indicates that hypertension 
was not etiologically related to diabetes mellitus.

Also, VA medical treatment records dated in September 2005, 
indicate diagnoses of diabetes mellitus, hypertension, and 
atrial fibrillation, and state that, regarding the 
relationship between the veteran's diabetes and heart 
disease, that it is well-documented in literature that 
persons with diabetes are four times more likely to develop 
vascular disease including heart disease, renal disease, and 
stroke.  

In light of the above, the veteran should be provided a new 
examination in order to determine the nature and etiology of 
his hypertension and, specifically, whether such hypertension 
is etiologically related to diabetes mellitus.

With respect to the veteran's claim of service connection for 
atrial fibrillation, the record contains a September 2005 
private medical treatment note indicating that atrial 
fibrillation may be secondary to diabetes mellitus.  However, 
on February 2006 VA examination, the VA examiner opined that 
it was less likely than not that the veteran's atrial 
fibrillation was secondary to diabetes mellitus.  The VA 
examiner explained that diabetes mellitus alone was not 
considered to be a direct cause of atrial fibrillation.  
However, the February 2006 VA examiner noted that the 
veteran's hypertension may have been a contributing factor to 
his atrial fibrillation.  The February 2006 examination 
report did not contain an opinion as to whether there was an 
etiological link between the veteran's diabetes mellitus and 
his hypertension.  

As the medical record reflects that hypertension may be 
related to the veteran's atrial fibrillation, the Board finds 
that the issue of service connection for atrial fibrillation 
to be inextricably intertwined with the issue of service 
connection for hypertension.  Thus, as the question of 
whether the veteran's diabetes mellitus is etiologically 
related to hypertension is being remanded, a decision at this 
time by the Board with respect to the veteran's atrial 
fibrillation claim would be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current hypertension or atrial 
fibrillation disorder.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to: 
(1) whether the veteran has a current 
hypertension disorder; (2) whether the 
veteran has a current atrial 
fibrillation disorder; (3) whether it 
is at least as likely as not (whether 
there is a 50 percent chance or more) 
that hypertension was caused or 
aggravated by his diabetes mellitus 
type II, or is otherwise etiologically 
related to the veteran's diabetes 
mellitus type II in any way; (4) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that atrial fibrillation was 
caused or aggravated by his diabetes 
mellitus type II, or is otherwise 
etiologically related to the veteran's 
diabetes mellitus type II in any way; 
and (5) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that atrial 
fibrillation was caused or aggravated 
by his hypertension, or is otherwise 
etiologically related to the veteran's 
hypertension in any way.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


